DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 4, 11, and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the limitation of “a wire having a conductor . . . exposing the conductors” is ambiguous.  “The conductors” (plural) is ambiguous because only one conductor is positively claimed.  It is ambiguous whether the limitation requires one or more than one conductor.  The limitation is treated as requiring a single conductor.
Regarding claim 10, the limitation regarding “a wire having a conductor” . . . “the barbs locate the multiple wires” is ambiguous.  “The multiple wires” lacks antecedent basis because only one wire is positively claimed.  It is ambiguous whether the limitations require one wire or multiple “wires.”  The limitation is treated as requiring a single wire.  
Regarding claim 11, the same rejection applies to reference to “the wires.”
Regarding claim 14, the same rejection applies to reference to “the multiple wires.”
Regarding claim 18, “the stripped portions” is ambiguous because there is only one stripped portion (see claims  10 and 13).  


Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 10, 4, 11, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidd.  Regarding claim 10, Kidd discloses an electrical connector comprising:
a wire 20 having a conductor 40 covered in insulation (see e.g., col. 2, lines 30-45, the insulation including the plastic end plate 24), the wire having a stripped portion (col. 2, lines 55-61) exposing the conductors, wherein the wire has a generally rectangular profile having a width and a height in which the width is at least twice the height;
a housing  having first 14 and second 26 housing portions, the first housing portion receiving the stripped portion, the first and second housing portions secured to another in an assembled connector condition; and
spaced apart barbs 28 integrally formed with the first housing portion, the first housing portion is plastic, wherein the barbs locate the wire relative to the first housing portion.
Per claim 4, the first housing portion includes a supplemental locating feature comprising a first set of barbs (barbs 28 on the left side of 14 in figure 1) spaced apart from a second set of barbs (barbs 28 on the right side of 14 in figure 1), the first and second sets of barbs retaining the stripped portion (by retaining the entire wire/harness 20), and the insulation including edges (the edges of slots 42) adjacent to the first and second sets of barbs to longitudinally locate the wiring relative to the housing. 
Per claim 11, the barbs longitudinally locate the wire by limiting longitudinal movement of the insulation.
Per claim 13, the barbs are provided by a first set of barbs (barbs 28 on the left side of 14 in figure 1) spaced apart from a second set of barbs (barbs 28 on the right side of 14 in figure 1), the first and second sets of barbs provided in the housing and retaining the stripped portion.
Per claim 14, insulation is provided on either side of the stripped portion of the multiple wires, and the insulation including edges (the edges of slots 42) adjacent to the first and second sets of barbs to longitudinally locate the wire relative to the housing.
Per claim 18, an external electrical terminal 38 is mounted to the first housing portion and electrically connected to the stripped portions.

Response to Arguments
Applicant argues that claims 10, 11, 14-17 were not rejected over prior art.  Claims 10 and 11 were rejected over prior art.  See Office action dated 7/26/22.  The argument is moot since claim 10 has been rewritten as a new independent claim.  Regarding claims 14-17, the previous indication of allowable subject matter is moot because claims 14-17 are no longer dependent on claim 1.  
Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 1, 2,3 5, 8, 9, and 12 are allowable for the reasons previously noted.  Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2832